DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claim 1-20 are rejected below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild (U.S. PG Pub. 20190347916) in view of Danilchenko (US PG Pub. 20210092007).


As to claims 1, 14 and 20, Wild teaches a system comprising: a shared data center comprising: (i) at least one data storage device and at least one computer processing device[0078]; (ii) wherein the shared data center is configured to provide shared services to one, two, or more industrial automation systems[0071]; wherein, for each of the one, two, or more industrial automation systems, the shared data center is configured to: a. receive segregated data from at least one local device in a local 

Wild teaches most of the claimed invention, but fails to teach all of the claimed invention, however this is an obvious variation as taught by Danilchenko as follows:

As to claim 1, 14, and 20 , Danilchenko teaches  allocate, using a partition model the segregated data between the local environment and the shared data center for a first and a second industrial automation system[0098]: d. determine, using the partition model, for the first and the second industrial automation system, a location of the segregated data in at least one of: the local device of the local environment or the shared data center, and both the local device and the shared data center[0098, 0060-0064]. e link the shared data center to the local environment for both the first and the second industrial automation system[0098, 0083]. f. provide, based on the analysis of the segregated data, instructions to at least one client device associated with the local environment [0060-0064]. As to claim 20, Danilchenko also teaches that a network can use SOA [0007].

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Danilchenko into the system and 

As to claims 3 and 15, Wild teaches wherein the shared data center is further configured to implement system security updates[0245].  

As to claim 4, Wild teaches wherein the shared data center is further configured to implement system security updates for multiple industrial automation systems[0245].  

As to claim 5, Wild teaches wherein the shared data center is further configured to implement system security updates for multiple industrial automation systems each industrial automation system associated with the industrial process located at a separate remote location[0245].  

As to claim 6, Wild teaches wherein the shared data center is further configured to implement system security updates directed to the one, two, or more industrial 21Attorney Docket Number IDF-214239-0104 automation systems and to at least one other system as needed, on a scheduled time interval, or both as needed and on a scheduled time interval [0245].  

As to claim 7, Wild teaches wherein the at least one data storage device, the at least one computer processing device, or both service at least two of the industrial automation systems [0080] (fig. 2).  



As to claims 9 and 17, Wild teaches wherein the shared data center is further configured to align with a management system for management, audit, optimization, or support of at least one of the industrial automation systems (element 202).  

As to claim 10, Wild teaches wherein the at least one computer processing device is a virtual machine, or the shared data center further comprises at least one virtual machine[0080].  

As to claim 11, Wild teaches wherein at least one client device associated with the local system comprises a controller, sensor, or computer configured to control or collect data associated with industrial equipment[0066].  

As to claim 12, Danilchenko teaches wherein the shared data center is configured for expansion of at least one of the industrial automation systems[0101].  


As to claim 13, Wild teaches wherein the shared data center is further configured to provide shared services to at least one non-industrial-automation system(element 230 for example).   


As to claim 18, Wild teaches wherein the receiving segregated data from at least one process device in each of the one, two, or more industrial processes and the instructing, based on the analysis of the segregated data[0071], the process client associated with each corresponding industrial process and corresponding industrial automation system [0071].

As to claim 18, Danilchenko teaches that communications can take place of secure connections [0096].

As to claim 19, Wild teaches wherein the receiving segregated data further comprises receiving data from a non-industrial-automation system, the analyzing segregated data further comprises analyzing data relating to the non-industrial-automation system, and the instructing further comprises instructing a client associated with the non-industrial- automation system based on the analysis of the data from the non-industrial-automation system (element 230 for example, [0078]).  


Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild (U.S. PG Pub. 20190347916) in view of Danilchenko (US PG Pub. 20210092007) in view of Trost (US Pat. 8327017).



As to claims 2 and 16 Trost teaches it’s well known to physical security restricting access to the shared data center (col. 1 lines 27-39).  

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to include the teachings of Trost into the system methods as disclosed by Wild.  The motivation to combine is having physical securities can protect critical data for particular organizations.


Response to Arguments
Applicant's arguments filed 9-17-21 have been fully considered but they are not persuasive. Applicant argues that Danilchenko fails to use a partition model for segregating the data.  Examiner disagrees; Danilchenko teaches various system, including a shared data center [0087]. Furthermore, Danailchenko teaches storing the segregated data in multiple locations [0098].  Naturally any computer program that does this functionality can be interpreted as the “partition model”,  the model isn’t defined but it’s functionality is. Applicant also argues that the newly added limitations are not present. Examiner disagrees; the model is determining a location of the data in the local device, data center or both.  As can be seen from paragraph [0098] the segregating is done and . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119